Oobb, J.
No return or acknowledgment of service appears “indorsed upon or annexed to” this bill of exceptions. There is in the record a copy of the supersedeas bond, and following this is a copy of what appears to be an acknowledgment of service of the bill of exceptions, purporting to have been signed by the firm of attorneys who appeared of record in the court below for the plaintiff. There is nothing in the bill of exceptions or in the record to indicate that the original of the copy acknowledgment of sei'vice that appears in the record was ever annexed to the bill of exceptions. Under such circumstances no alternative is left but to dismiss the writ of error. See Crow v. State, 111 Ga. 645, and cit. If it had appeared that the supersedeas bond was at one time annexed to the bill of exceptions, and that an acknowledgment of service was then written thereon, a different question would have arisen. The writer concurs in the judgment dismissing the writ of error with less hesitation, for the reason that he has carefully examined the record, and in his opinion the judgment would have to be affirmed.

Writ of error dismissed.


All the Justices concur.